Title: To George Washington from George Mason, 21 December 1773
From: Mason, George
To: Washington, George



Dear Sir
Gunston-Hall Decemr 21st 1773

The embarrass’d Situation of my Friend Mr Jas Mercer’s Affairs gives Me much more Concern than Surprize. I always feared that his Aversion to selling the Lands & Slaves, in Expectation of paying the Debts with the Crops & Profits of the Estate, whilst a heavy Interest was still accumulating, wou’d be attended with bad Consequences, independant of his Brother’s Difficultys in England; having never, in a Single Instance, seen these sort of Delays answer the Hopes of the Debtor. When Colo. Mercer was first married, & thought in affluent Circumstances by his Friends here, considerable Purchases of Slaves were made for Him, at high prices (& I believe mostly upon Credit) which must now be sold at much less than they cost: He was originally burthened wth a proportionable Part of his Father’s Debts; most of which, as well as the old Gentleman’s other Debts, are not only still unpaid, but must be greatly increased by Interest; so that even if Colo. Mercer had not incurr’d a large Debt in England, He wou’d have found his Affairs here in a disagreeable Situation. I have bye Me Mr Mercer’s Title-Papers for his Lands on Pohick run, & on Four-Mile run, in this County; which I have hitherto endeavour’d to sell for Him in Vain; for as He left the price entirely to Me, I cou’d not take less for them than if they had been my own; this Difficulty will not be lessened, but the Contrary, by your becomeing the Purchaser. Had I sold them to an indifferent Purchaser, I shou’d, in the common way of Business, have stretch’d my Demand as far as it wou’d bear, but between You & Mr Mercer I wou’d fain consider myself as a mutual Friend, & Arbiter; & from my Connections with Him, I know He wou’d wish Me to act in that Manner; which renders it

   an Affair of some Delicacy, & takes it out of the common Mode of Business—I have had some applications from Maryland, to only one of which I paid much Regard; this was from a Gentleman whose Circumstances I was well acquainted with, & knew his payments cou’d be relyed on; I expected, in answer to what I said to Him, that He wou’d have appointed a Day to meet Me on the Lands & examine them; but have heard nothing from Him lately; which I ascribe merely to an Indolence of Temper, for which He is pretty remarkable—The Tract upon four Mile run is contain’d in two Patents, one granted to Stephen Grey for 378 Acres, the other to Gabriel Adams for 790 Acres, they appear by the platt to overmeasure considerably, & contain, clear of Strutfield’s elder Patent, (with which they interfere) 1225 Acres. I have formerly been upon this Land; but it’s so many Years ago, that I now know very little of it, from my own Knowledge; but from the best Information I have had, that part of it upon Four-Mile Run (in Stephen Grey’s Patent) is tollerable good, & the other mean; but from it’s Vicinity to Alexandria; which now bids fair to be a very considerable Town, I think it must be worth £1000—Curry—Colo. Carlyle (whose Lands adjoin) told Mr Mercer that it was worth 20/ an Acre, & that if He had the Money, He wou’d give that Price for it; perhaps this might be only one of the Colonel’s——; Yet it has raised Mr Mercer’s Expectations. Upon the Whole Sir, if You will appoint any Day after Christmass, I will wait on You, & we will ride over the Land together; when we shall both be better able to judge of it’s Value. There was some little Difficulty in the Title from Stephen Grey; which Mr Mercer has been very candid in laying open to Me, & which Mr Pendleton (whose Opinion I have) has I think clear’d up in a very satisfactory Manner.
I am much obliged to You for yr Information concerning the Lands upon the Western Waters. I long to have a little Chat with You upon the Subject; & if Doctr Connelly, who has promised to spend a Day or two with Me as He returns from Wmsburg, is as good as his word, I will do myself the Pleasure of taking a Ride with Him to Mount Vernon.
I heartily wish Mrs Washington & You a merry Christmass, & many, very many, happy New-Years; and am, very sincerely, Dr Sir Yr affecte & obedt Sert

G. Mason



P.S. Mr Lund Washington was so kind to promise my Son, He wou’d have some Corn I bought of yr overseer Cleveland, waggoned to my Quarter on little Hunting-Creek; I beg the Favour of You to remind Him of it.

